DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagami (2015/0233902).
Regarding claim 1, Akagami teaches an immunohistochemical staining apparatus comprising a liquid (S) disposed between a first electrode (41) and a second electrode (22) disposed to face each other is vibrated and stirred by an electric field generated between the first electrode and the second electrode, the second electrode having a groove formed along a first direction on an electrode surface facing the first electrode (Refer to Figure 12), the electric field stirring apparatus comprising a movement mechanism (refer to claim 9).  Applicants further recite “that reciprocally moves at least one of the first electrode and the second electrode relative to the other electrode in a second direction intersecting the first direction in a state in which the first electrode and the second electrode face each other during a period in which the electric field is generated.”  This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, the liquid (S) is disposed in a predetermined region on one surface of a substrate (G), the first electrode has a mounting portion on which the substrate is mounted, and when a position where a center of the predetermined region of the substrate mounted on the mounting portion of the first electrode faces a center of the groove of the second electrode is set as an origin in the second direction, the movement mechanism reciprocally moves the one electrode in the second direction relative to the other electrode to a position where an inner edge of the predetermined region is deviated relative to the origin.  (Refer to Figure 12)
Regarding claim 3, a plurality of the grooves are formed with a predetermined arrangement pitch in the second direction on the electrode surface of the second electrode, and the predetermined region in which the liquid is disposed is provided in a plurality with the predetermined arrangement pitch in the second direction on the one surface of the substrate.  (Refer to Figure 13b)
Regarding claim 4, an electric field generation section that periodically applies a voltage between the first electrode and the second electrode so as to generate an electric field; (Refer to paragraph [0079]) a detection section that detects the voltage applied between the first electrode and the second electrode; (Refer to claim 1) anda control section, wherein the control section controls the electric field generation section such that a value of the voltage detected by the detection section is included in a predetermined range.  (Refer to paragraph [0091])
Regarding claim 5, the predetermined range of the value of the voltage is 45% of a predetermined voltage value. (Refer to paragraph [0091])
Regarding claim 6, an electric field stirring step of vibrating and stirring a liquid disposed between a first electrode (41 or 22) and a second electrode (41 or 22) disposed to face each other with an electric field generated between the first electrode and the second electrode, wherein the second electrode has a groove formed along a first direction on an electrode surface facing the first electrode, (Refer to Figure 12) and
in the electric field stirring step, at least one of the first electrode and the second electrode is reciprocally moved relative to the other electrode in a second direction intersecting the first direction in a state in which the first electrode and the second electrode face each other during a period in which the electric field is generated.  (Refer to Figure 6 and 12)
	Regarding claim 7, the liquid is disposed in a predetermined region on one surface of a substrate, (Refer to Figure 6) and in the electric field stirring step, when a position where a center of the predetermined region of the substrate mounted on the first electrode faces a center of the groove of the second electrode is set as an origin in the second direction, the one electrode is reciprocally moved in the second direction relative to the other electrode to a position where an outer edge of the predetermined region is deviated relative to the origin.  (Refer to Figures 6 and 12)
	Regarding claim 8, a plurality of the grooves are formed with a predetermined arrangement pitch in the second direction on the electrode surface of the second electrode, and the predetermined region in which the liquid is disposed is provided ina plurality with the predetermined arrangement pitch in the second direction on the one surface of the substrate. (Refer to Figures 6 and 12)
	Regarding claim 9, in the electric field stirring step, a voltage is periodically applied between the first electrode and the second electrode so as to generate an electric field, and the voltage is applied such that a value of the voltage applied between the first electrode and the second electrode is included in a predetermined range. (Refer to paragraph [0091])
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798